Case 1:18-CV-08250-.]SR Document 27-4 Filed 10/26/18 Page 1 of 3

Exhibit 4

Case 1:18-cV-08250-.]SR Document 27-4 Filed 10/26/18 Page 2 o

RICHARD PAUKNER & ASSOCIATES LLC DRAFT
csaTlFu~:o Puauc AccouNTANT
469 wEsT PUTNAM AszuE
sums 204
GREENWICH, c'r 06830

RICHARD PAUKNER, CPA (203) 869-6062
rpaukner@pauknerassociates.com FAX (203) 769-5036

March21,20l3

Mr. Cameron Winklevoss
Winklevoss Capital Fund, LLC
30 West 24"‘ Street, 4"‘ Floor
New York, NY 10010

Dear Cameron:

During calendar year 2012, Winklevoss Capital Fund, LLC (“WCF”) through Cameron Winklevoss, engaged Charlie
Shrem and Bitlnstant to purchase Bitcoins (“BTC") on its behalf as part of its investment portfolio. WCF has
subsequently requested Richard Paukner & Associates LLC as their independent accounting iirrn, to review WCF
transactions with Bitlnstant to determine whether the amount of BTC received by WCF appears reasonable in relation to
the $750,000 in USD transferred from WCF to Bitlnstant over a period of approximately five months commencing in
September of 2012 and ending in February of 2013.

This consulting engagement utilized Bitlnstant records provided by Charlie Shrem, internal banking records of WCF,
public pricing information available from internet sources and activity summaries for each of the four BTC addresses
utilized by WCF also available from intemet sources. The initial meeting with Charlie Shrem at the Bitlnstant office
occurred on February 27, 2013 and provided us with a general understanding of the commodity, the market and the
transactional modes in which Bitlnstant operates. Charlie Shrem supplied historical transaction files from two of the
exchanges he regularly uses to purchase BTC along with his internally prepared spreadsheet of purchasing transactions
on behalf of WCF, hereinafter referred to as Exhibit l. We were able to verify the total number of BTC units held as of
February 18, 2013 using access to addresses provided by WCF through Cameron Wink|evoss. Furthermore, we
continued the total disbursements of $750,000 from the bank account of WCF through electronic correspondence with
Mr. Scott l-lerckis CPA, the independent bookkeeper for WCF who maintains access to WCF bank accounts and
transactional records. Final|y, as of the cut off date on Exhibit l of February 18, 2013, no BTC units were found to be
expended or transferred out of the respective BTC addresses provided.

ln examining Exhibit l it was apparent that substantial data was missing from transactions dated September |2, 2012
through October lO, 2012 - these transactions correspond in total to the initial $250,000 USD wired from WCF to
Bitlnstant (the "initial tranche”) and were the transactions identified as warranting the most artention. This initial
tranche was temporarily set aside for later review.

Continuing further review of Exhibit l, the subsequent $500,000 in USD funds transferred from WCF to Bitlnstant
seemed reasonable in terms of BTC units sent to WCF bitcoin ‘addresses’ at the “BTC Price Paid" at each of the
transaction dates from December 28, 2012 through February 18, 2013 based on the high and low trading price of BTC
on those-rcspective~dates.

Returning to the initial period of September 12, 2012 through October 10, 20|2, Exhibit 2 illustrates the theoretical
discrepancy between BTC units purchased and WCF funds expended during that period approximating $61,000 USD in
total, per Charlie Shrem's summary,

Case 1:18-cV-08250-.]SR Document 27-4 Filed 10/26/18 Page 3 of

DRAFT

Focusing initially on the September 12, 2012 initial series of purchases of 3,914 BTC for $48,000, and relying upon e-
mail correspondence between Cameron Winklevoss and Charlie Shrem dated September 12, 2012, the reported BTC
units acquired appear reasonable based on the trading price of BTC on that date.

These transactions resulted in approximately $202,000 in USD of the total initial tranche unexpended

Next, by using the historical trading prices for 1,894 BTC purchased on 9/24/2012, we were able to account for an
estimated $23,000 USD spent to purchase this number of BTC units.

This transaction resulted in approximately $179,000 in USD of the total initial tranche unexpended.

Next, purchases of 4,539 BTC identified within Charlie's schedule occurring on 9/27/2012 and l0/10l20|2 amounting to
$54,740 USD were consistent with market rate units costs.

These transactions resulted in $l24,000 in USD of the total initial tranche unexpended.

Finally, by tracing back through historical transactions from the Mt. Gox exchange, provided by Charlie Shrem, we were
able to allocate approximately $63,000 USD to the purchase of 4,890 BTC on October 2 and October 3, 2012.

This left $61,000 iri USD of the total initial tranche unexpended and unaccounted iri terms of additional BTC units

Stated differently, approximately $189,000 USD of the $250,000 USD wired from WCF to Bitlnstant is consistent with
the number of verifiable BTC units as of October lO, 2012.

ln the absence of new documentation to explain the deficiency in BTC transferred to WCF addresses, one could
conclude that:

l. WCF failed to receive the number of BTC it was entitled to receivc;

2. There were monies not expended by Bitlnstant that should have been credited to WCF that remain unidentified
by Charlie Shrem; or

3. There is a verifiable answer not yet offered by any of the parties as to the apparent discrepancy for which
documentation can be provided but has heretofore not been provided.

The weighted average price of BTC in USD from September 12 through October 10, 2012 is approximately $12.15.
Thus the unaccounted $61,000 USD would have had the purchasing power to acquire approximately 5,000 additional
BTC units during that time period. Based on the closing price of BTC on March 21, 2013 of approximately $70.85
USD, 5,000 BTC would currently be worth an estimated $354,000 USD as of March 21, 2013.

Respectl`ully Submitted,

Richard Paukner, CPA

